Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form F-3 (No. 333-207546) and Form S-8 (No. 333-209403) of Foamix Pharmaceuticals Ltd. of our report dated March 1, 2016 relating to the financial statements, which appears in this Form 20-F. Tel-Aviv, Israel /s/Kesselman & Kesselman March 1, 2016 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel, P.O Box 50005 Tel-Aviv 6150001Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il
